

Exhibit 10.5.2


THE RESTRICTED SHARES AWARDED UNDER THIS RESTRICTED STOCK AWARD AGREEMENT ARE
SUBJECT TO A SUBSTANTIAL RISK OF FORFEITURE UNTIL VESTED.




MAVERICK TUBE CORPORATION




RESTRICTED STOCK AWARD AGREEMENT




TO: Name of Recipient


For the purposes set forth in the Maverick Tube Corporation (“Company”) 2004
Omnibus Incentive Plan (the “Plan”), you have been awarded by the Compensation
Committee of the Board of Directors of the Company (the “Committee”) number of
shares shares of the common stock of the Company, $0.01 per value per share (the
“Restricted Shares”), which award (the “Award”) is subject to and conditioned
upon your acceptance of this Restricted Stock Award Agreement (the “Agreement”).


The terms of the Award are as set forth in this Agreement and in the Plan. The
Plan is incorporated into this Agreement by reference, which means that this
Agreement is limited by and subject to the express terms and provisions of the
Plan. In the event of a conflict between the terms of this Agreement and the
terms of the Plan, the terms of the Plan shall control. Capitalized terms that
are not defined in this Agreement have the meanings given to them in the Plan.
The more salient terms of the Award are summarized as follows:


1. Award Date: Month, Day, Year


2. Number of Restricted Shares Subject to this Award: number of shares awarded


3. Restricted Period. During the period of time that any of the Restricted
Shares are unvested as set forth below, the Restricted Shares awarded to you
pursuant to this Agreement shall not be sold, assigned, transferred, pledged,
hypothecated or otherwise disposed of, except as provided in this Agreement or
in the Plan. Restricted Shares shall vest as follows:
 
(i) 1/3 of the total number of Restricted Shares subject to this Agreement on
vesting date 3rd yr;
 
(ii) 1/3 of the total number of Restricted Shares subject to this Agreement on
vesting date 4th year;
 
(iii) 1/3 of the total number of Restricted Shares subject to this Agreement on
vesting date 5th year.
 
provided, however, that on the applicable vesting date, you are then employed by
the Company.


4. Termination of Employment. The unvested portion of the Award will terminate
automatically and be forfeited to the Company immediately and without further
notice upon the voluntary or involuntary termination of your employment for any
reason other than your death or the occurrence of a Change in Control of the
Company. A transfer of employment or services between or among the Company and
its Subsidiaries shall not be considered a termination of employment. Unless the
Committee determines otherwise, and except as otherwise required by local law,
for purposes of the Award only, any reduction in your regular hours of
employment to less than 30 hours per week is deemed a termination of your
employment with the Company or any Subsidiary.


5. Leave of Absence and Change in Work Schedule. Your right under the Award in
the event of a leave of absence or a change in your regularly scheduled hours of
employment (other than a change addressed in Section 4 of this Agreement) will
be affected in accordance with the Company’s applicable employment policies or
the terms of any agreement between you and your employer with respect thereto.


6. Rights As a Stockholder. So long as the Restricted Shares are not forfeited
pursuant to section 4 above, as the legal and beneficial owner of the Restricted
Shares, you will have all of the rights of ownership with respect to the
Restricted Shares, including the right to vote such Restricted Shares subject,
however, to the terms, conditions and restrictions described in this Agreement
or the Plan (including, without limitation, the deferral of distributions of
dividends, if any, in respect of such Restricted Shares). Notwithstanding the
foregoing, the Company will hold in its possession the certificate representing
the Restricted Shares awarded to you (the “Certificate”), together with a stock
power duly endorsed by you, until the vesting provisions set forth in Section 3
hereof have been satisfied. Upon the vesting of all or any portion of the
Restricted Shares, the forfeiture provisions shall thereupon lapse and the
Certificate representing such shares (“Shares”) shall be delivered to you,
together with the stock power endorsed by you. In appropriate circumstances, the
Certificate(s) shall contain appropriate legends regarding transferability
limitations required by federal securities laws.


7. Section 83(b) Election. If you decide to file an election with the Internal
Revenue Service to include the Fair Market Value of any of your Restricted
Shares awarded hereunder in your gross income as of the date of this Award, you
shall promptly furnish to the Company a copy of such election, together with the
amount of any federal, state, local or other taxes required to be withheld, to
enable the Company to claim an income tax deduction with respect to such
election.


8. Taxes.


(a) Generally. You are ultimately liable and responsible for all taxes owed in
connection with the Award, regardless of any action the Company or any of its
Subsidiaries takes with respect to any tax withholding obligations that arise in
connection with the Award. Neither the Company nor any of its Subsidiaries makes
any representation or undertaking regarding the treatment of any tax withholding
in connection with the grant or vesting of the Award or the subsequent sale of
Shares after the Restricted Shares have vested. The Company and its Subsidiaries
do not commit and are under no obligation to structure the Award to reduce or
eliminate your tax liability.


(b) Payment of Withholding Taxes. Unless you have filed a Section 83(b)
election, the vesting of Restricted Shares will trigger a taxable event. Prior
to the occurrence of vesting, you must arrange for the satisfaction of the
minimum amount of such tax, whether federal, state or local, including any
social security tax obligation (“Tax Withholding Obligation”) in a manner
acceptable to the Company.


You may satisfy your Tax Withholding Obligation by


(i) delivering of a certified check payable to the Company, c/o Jill
Schwendemann, at the address specified in Section 11, or such other address as
the Company may from time to time direct; or


(ii) electing in writing to have the Company retain that number of Shares having
a Fair Market Value equal to the minimum amount required to be withheld (rounded
downward to the nearest whole) determined on the applicable Vest Date; or


(iii) such other means as the Committee may permit;


provided, however, that if you do not elect the means by which you will satisfy
your Tax Withholding Obligation within five business days following the date
upon which the Restricted Shares vest, the Company may satisfy this obligation
by any means reasonable, including automatic deduction from your paycheck.


9. Registration. The Company currently has an effective registration statement
on file with the Securities and Exchange Commission with respect to your
Restricted Shares. The Company intends to maintain this registration but has no
obligation to do so. If the registration ceases to be effective, you will not be
able to transfer or sell shares even after the restrictions lapse unless
exemptions from registration under applicable securities laws are available.
Such exemptions from registration are limited and might be unavailable. You
agree that any resale by you of Shares shall comply in all respects with the
requirements of all applicable securities laws, rules and regulations
(including, without limitation, the provisions of the Securities Act, the
Exchange Act and the respective rules and regulations promulgated thereunder)
and any other law, rule or regulation applicable thereto, as such laws, rules
and regulations may be amended from time to time. The Company shall not be
obligated to either issue Restricted Shares or permit the resale of any shares
following vesting, if such issuance or resale would violate any such
requirements.


10. Limitation on Rights; No Right to Future Grants; Extraordinary Item. By
entering into this Agreement and accepting the Award, you acknowledge that: (a)
the Plan is discretionary and may be modified, suspended or terminated by the
Board of Directors at any time as provided in the Plan; (b) the grant of the
Award is a one-time benefit and does not create any contractual or other right
to receive future grants of awards or benefits in lieu of awards; (c) all
determinations with respect to any such future grants, including, but not
limited to, the times when awards will be granted, the number of shares of
Common Stock subject to each award, the award price, if any, and the time or
times when each award will be settled, will be at the sole discretion of the
Company; (d) your participation in the Plan is voluntary; (e) the value of the
Award is an extraordinary item which is outside the scope of your employment
contract, if any; (f) the Award is not part of normal or expected compensation
for any purpose, including without limitation for calculating any benefits,
severance, resignation, termination, redundancy, end of service payments,
bonuses, long-term service awards, pension or retirement benefits or similar
payments; (g) the future value of the common stock subject to the Award is
unknown and cannot be predicted with certainty, (h) neither the Plan, the Award
nor the issuance of the Restricted Shares confers upon you any right to continue
in the employ of (or any other relationship with) the Company or any Subsidiary,
nor do they limit in any respect the right of the Company or any Subsidiary to
terminate your employment or other relationship with the Company or any
Subsidiary, as the case may be, at any time and (i) in the event that you are
not a direct employee of Company, the grant of the Award will not be interpreted
to form an employment contract with the Company or any Subsidiary.


11. Notices. Any notice required or permitted to be given or delivered to the
Company under the terms of this Agreement shall be in writing and addressed to
the Company, at its principal corporate offices at 16401 Swingley Ridge Road,
7th Floor, Chesterfield, Missouri 63017, Attention: Corporate Secretary or to
such other address as the Company may designate from time to time to you. Any
notice required or permitted to be given or delivered to you shall be in writing
and addressed to you at the address shown beneath your name on the signature
page hereof or to such other address as you may designate in writing from time
to time to the Company. All notices shall be deemed to have been given or
delivered upon: (i) personal delivery; (ii) three days after deposit in the
United States mail by certified or registered mail (return receipt requested);
(iii) one business day after deposit with any nationally recognized overnight
delivery service (receipt requested); or (iv) one business day after
transmission by facsimile.


12. Execution of Award Agreement. Please acknowledge your acceptance of the
terms and conditions of the Award by signing the original of this Agreement and
returning it to the Corporate Secretary of the Company at the principal
corporate offices of the Company at the address specified in Section 11. If you
do not sign and return this Agreement, the Company is not obligated to provide
you any benefit hereunder and may refuse to issue Restricted Shares to you.



 
Very truly yours,
     
MAVERICK TUBE CORPORATION
     
By:
       
Name:
Jim Cowan
     
Title:
President and Chief Operating Officer
     
Facsimile:
(636) 733-1600





--------------------------------------------------------------------------------



ACCEPTANCE AND ACKNOWLEDGMENT




I, _______________, a resident of ________________ (state, or country if other
than U.S.), accept and agree to the terms of the Award described in this
Agreement and in the Plan, acknowledge receipt of a copy of this Agreement, the
Plan and the applicable Plan Summary, and acknowledge that I have read them
carefully and that I fully understand their contents.




Dated:

                 
Taxpayer I.D. Number
 
Participant
         
Address:
                     
Facsimile No.:
 



